Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tomoko Yota (Reg. No.: 75,233) on 09/22/2021.

The application has been amended as follows: 

6. (Currently Amended) A non-transitory computer readable medium storing an information processing program for causing each of a plurality of controllers to execute a method, the plurality of controllers being equipped in a plurality of vehicles respectively, the method comprising:
determining whether or not a user of [[the]] a vehicle of the plurality of vehicles performs an operation of permitting power supplying in which power is supplied from the vehicle to another vehicle of the plurality of vehicles without attendance of the user; and
transmitting power-supplying permission information to a server when the user of the vehicle performs the operation of permitting the power supplying.

Claims 1-6 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art references on record do not disclose “each of the plurality of controllers is configured to transmit via the communicator of the vehicle power-supplying permission information to the server when a user of the vehicle performs an operation of permitting power supplying in which power is supplied from the vehicle to another vehicle without attendance of the user.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUOLEI ZONG whose telephone number is (571)270-7522.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUOLEI ZONG/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        9/23/2021